Name: 2001/40/EC: Commission Decision of 22 December 2000 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (Text with EEA relevance) (notified under document number C(2000) 4086)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  trade;  marketing;  fisheries;  international trade
 Date Published: 2001-01-13

 Avis juridique important|32001D00402001/40/EC: Commission Decision of 22 December 2000 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (Text with EEA relevance) (notified under document number C(2000) 4086) Official Journal L 010 , 13/01/2001 P. 0075 - 0077Commission Decisionof 22 December 2000amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(notified under document number C(2000) 4086)(Text with EEA relevance)(2001/40/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 98/603/EC(2), and in particular Article 2(2) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 2000/674/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) Commission Decisions 2001/36/EC(5) and 2001/39/EC(6) set specific import conditions for fishery and aquaculture products originating in Jamaica and the Czech Republic, respectively. Jamaica and the Czech Republic should therefore be added to part I of the Annex.(3) Given the seriousness of the deficiencies observed during an inspection visit to St Vincent and the Grenadines, imports of fishery products from this country should not be authorised and, therefore, this country shall be deleted from the list of the Annex.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to this Decision replaces the Annex to Decision 97/296/EC.Article 2This Decision shall come into effect 60 days after its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 280, 4.11.2000, p. 59.(5) See page 59 of this Official Journal.(6) See page 68 of this Official Journal.ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAL- ALBANIAAR- ARGENTINAAU- AUSTRALIABD- BANGLADESHBR- BRAZILCA- CANADACI- CÃ TE D'IVOIRECL- CHILECN- CHINACO- COLOMBIACU- CUBACZ- CZECH REPUBLICEC- ECUADOREE- ESTONIAFK- FALKLAND ISLANDSFO- FAROE ISLANDSGH- GHANAGM- GAMBIAGT- GUATEMALAID- INDONESIAIN- INDIAIR- IRANJM- JAMAICAJP- JAPANKR- SOUTH KOREALT- LITHUANIALV- LATVIAMA- MOROCCOMG- MADAGASCARMR- MAURITANIAMU- MAURITIUSMV- MALDIVESMX- MEXICOMY- MALAYSIANA- NAMIBIANG- NIGERIANZ- NEW ZEALANDOM- OMANPA- PANAMAPE- PERUPH- PHILIPPINESPK- PAKISTANPL- POLANDRU- RUSSIASC- SEYCHELLESSG- SINGAPORESN- SENEGALTH- THAILANDTN- TUNISIATW- TAIWANTZ- TANZANIAUY- URUGUAYVE- VENEZUELAVN- VIETNAMYE- YEMENZA- SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAG- ANTIGUA AND BARBUDA(1)AN- NETHERLANDS ANTILLESAO- ANGOLAAZ- AZERBAIJAN(2)BJ- BENINBS- BAHAMASBY- BELARUSBZ- BELIZECH- SWITZERLANDCM- CAMEROONCR- COSTA RICACY- CYPRUSDZ- ALGERIAER- ERITREAFJ- FIJIGA- GABONGD- GRENADAGL- GREENLANDGN- GUINEA CONAKRYHK- HONG KONGHN- HONDURASHR- CROATIAHU- HUNGARY(3)IL- ISRAELKE- KENYALK- SRI LANKAMM- MYANMARMT- MALTAMZ- MOZAMBIQUENC- NEW CALEDONIANI- NICARAGUAPF- FRENCH POLYNESIAPG- PAPUA NEW GUINEAPM- SAINT PIERRE AND MIQUELONRO- ROMANIASB- SOLOMON ISLANDSSH- ST HELENASI- SLOVENIASR- SURINAMETG- TOGOTR- TURKEYUG- UGANDAUS- UNITED STATES OF AMERICAZW- ZIMBABWE(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Authorised only for import of live animals intended for direct human consumption.